Citation Nr: 1742951	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chest pain and syncope, claimed as leaking heart valve and heart complications.


REPRESENTATION

Appellant represented by:	Christine A. Coronado, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1984 to May 1992 and from February 2003 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at a Board Hearing at the RO in November 2013.  A transcript of that hearing is of record.

In September 2014, the Board remanded this matter for additional development.


REMAND

Although further delay is regrettable, this matter must be remanded since the Board finds that there has not been substantial compliance with the September 2014 remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

The September 2014 remand requested Social Security Administration records to be associated with the claims file; and requested an opinion on whether the Veteran had a chronic cardiovascular or neurological disability, or any chronic signs and symptoms not attributable to a known causation.

That remand also noted that the Veteran indicated that his service medical and personnel records were incomplete.  No additional service personnel or medical records from the Veteran's period of service from 2003 to 2006 have been associated with the claims file.  Additionally, there is no indication that any requests for records were sent or that any responses were received that indicated the lack of service records for those dates.  The only records for that period of service are the Veteran's medical board and discharge documents, but nothing else for a three year period of service.  Therefore, a request for service records from 2003 to 2006 and any response should be noted in the claims file.

Where VA provides an examination or obtains an opinion, that examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran underwent a VA examination in January 2015.  The examiner reported no objective evidence of a cardiatric disability based on a normal physical examination and past diagnostic testing.

The examiner noted one medical record of sinus bradycardia from April 2011.  However, sinus bradycardia was diagnosed and confirmed with testing on six separate examinations, four of which were while the Veteran was on active duty.

The examiner conducted a metabolic equivalents test (MET) which showed dyspnea and fatigue during the lowest level activity (1-3 METs); the equivalent of activities such as eating, dressing, showering, or slow walking one or two blocks.  The examiner opined the results were due to multiple factors.  However, the examiner did not state what those factors were, but reasoned it was not possible to identify what percentage could be attributed to the heart.

The examiner reported previous syncopal episodes but opined that since there were no episodes after 2009 and no objective evidence on previous examinations or the January 2015 examination, that no disability was present.  The examiner also reported no service medical records regarding syncopal episodes or any condition related to blackout spells.  However, the examiner did not discuss the lay statement from another soldier stationed with the Veteran in Iraq, who witnessed the Veteran black out and advised the Veteran to report to sick call.  Nor did the examiner discuss the evidence of indicators which could have caused the syncopal episodes, such as sinus bradycardia.  Additionally, service medical records are not required for a finding of service connection, and thus the lack of syncopal episodes in service is not determinative.

The examiner opined that the Veteran's complaints of chest pain could not be substantiated.  However, the examiner did not provide a rationale for why the diagnostic evidence of mitral and tricuspid valve prolapse was not related to complaints of chest pain and difficulty breathing.

Lastly, the examiner reported there were no diagnosed illnesses for which no etiology was established.  However, the examiner also noted that diagnostic testing confirmed sensory polyneuropathy was present but due to an undiagnosed illness.  Additionally, the examiner did not discuss the lack of etiology for the diagnosed syncope, anteroseptal and septal defects, premature supraventricular complexes, coronary artery disease, atrioventricular block, and mitral and tricuspid valve prolapses.

Since the examiner did not address relevant evidence favorable to the Veteran's claim and based the opinion on inaccurate facts, additional examination is required.

In the addendum, the examiner should review and consider the following relevant evidence; and provide evidence relating to direct, secondary, and Persian Gulf presumption theories of entitlement to service connection. 

Examiner's notes from a January 1987 report of medical history stated an electrocardiogram (EKG/ECG) was performed and showed sinus bradycardia.  Then on a February 1989 report of medical history, the Veteran checked yes for pain or pressure in chest, and the examiner again reported sinus bradycardia.  June 1994 sleep lab results showed 88 episodes of bradycardia with a mean duration of 13 seconds.  A February 2011 EKG and an August 2014 ECG both showed sinus bradycardia.  Symptomatic bradycardia was also reported on a May 2016 VA examination.

Since there is evidence of sinus bradycardia in service which has persisted since service, the examiner should opine whether it is at least as likely as not (50 percent probability) that the presently diagnosed sinus bradycardia is causally related to sinus bradycardia noted in service and whether it constitutes a heart disability.  The examiner should also opine whether the sinus bradycardia is causally related to any of the Veteran's service connected disabilities.  The examiner should provide reasoning to support the opinion.  If no etiology for the sinus bradycardia can be determined, then it should be considered with the evidence below.

The record contains objective evidence of disabilities that could cause chest pain or syncope without any opinion regarding the etiology of the disabilities.  Therefore, the examiner should also consider the following relevant evidence in the opinion.  The examiner should also note that pain may be a symptom of an undiagnosed illness and is sufficient to constitute a chronic disability.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016); Joyner v. McDonald, 766 F.3d 1393 (2014).

In May 2002, the Veteran underwent an ECG and the examiner reported occasional premature supraventricular complexes.  A March 2005 Cariolite stress test showed anteroseptal and septal defects, and dyspnea at peak stress.  In February 2009, the Veteran was admitted to an emergency room after passing out while driving and hitting a telephone pole.  On discharge the Veteran was diagnosed with syncope of unknown etiology and episodes of chest pain.  A February 2009 functional capacity assessment primarily diagnosed syncope, and secondarily diagnosed coronary artery disease, but opined that the symptoms are "most likely noncardiac."  The Veteran had an abnormal ECG in March 2009 with a first degree atrioventricular block, and ST elevation which suggested pericarditis.  That examination also showed mild mitral valve prolapse and regurgitation, mild tricuspid valve prolapse and mild to moderate tricuspid regurgitation.  However, the examiner was not able to confirm a diagnosis.  A February 2011 EKG showed sinus bradycardia with premature ventricular complexes.  In August 2014, results of another stress test and ECG showed sinus bradycardia, sinus arrhythmia, first degree atrioventricular block, and myocardial ischemia.  The Veteran also displayed symptoms of fatigue, light headedness, and chest pain while recovering from that test.  A June 2015 cardiology note reported chronic exertional dyspnea and fatigue.

After review of the cited evidence, the examiner should opine whether the complaints of chest pain may be attributed to any of the diagnoses listed above.  If so, the examiner should opine whether it is at least as likely as not (50 percent probability) that any diagnosis responsible for chest pain is causally related to service.

The examiner should also opine whether the diagnosed first degree atrioventricular block, mitral valve prolapse and regurgitation, tricuspid valve prolapse and regurgitation, anteroseptal and septal defects, myocardial ischemia, syncope, coronary artery disease, sinus arrhythmia, and dyspnea indicate an undiagnosed or medically unexplained chronic multisymptom illness or are related to service.  The examiner should provide reasoning to support the opinions.

Accordingly, the case is REMANDED for the following action:

1.  Request service personnel and medical records for the Veteran's period of service from February 2003 to April 2006.  Make as many requests as necessary to obtain the records.  If it is determined that the records do not exist or that further attempts to obtain the records would be futile, a formal finding should be entered into the record and the Veteran should be notified and provided the opportunity to submit any evidence relevant to that time period.  All efforts to obtain the records should be documented in the claims file.

2.  Schedule the Veteran for a VA examination with a medical doctor examiner who has not previously examined him in conjunction with this claim.  The examiner should review the claims file and should note that review in the report.  The examiner should review the relevant evidence cited in this remand, and note that review.  The examiner should provide the following opinions:

(a)  Confirm that the examiner is a medical doctor who has not previously examined the Veteran in conjunction with this claim.

(b)  Is the diagnosed sinus bradycardia a heart disability?  Is it at least as likely as not (50 percent probability or greater) that diagnosed sinus bradycardia is causally related to service?  The examiner should opine whether sinus bradycardia is due to or aggravated by any service-connected disabilities.  The examiner should provide reasoning to support the opinion.

(c)  Is any diagnosed heart disability at least as likely as not (50 percent probability or greater) related to service?

(d)  Is any disability resulting in syncope at least as likely as not (50 percent probability or greater) related to service?

(e)  Does the objective evidence of first degree atrioventricular block, mitral valve prolapse and regurgitation, tricuspid valve prolapse and regurgitation, anteroseptal and septal defects, myocardial ischemia, syncope, coronary artery disease, sinus arrhythmia, and dyspnea represent a heart disability that is not due to a known medical causation?  Is there any other symptomatology indicative of a heart disability or disability resulting in chest pain or syncope that is not attributable to a known medical causation?  The examiner should opine whether the claimed chest pain may be attributed to any of the objectively identified disabilities listed above.  The examiner should provide reasoning to support the opinion.  

(f)  Is it at least as likely as not (50 percent probability or greater) that any disability causing chest pain, to include first degree atrioventricular block, mitral valve prolapse and regurgitation, tricuspid valve prolapse and regurgitation, anteroseptal and septal defects, myocardial ischemia, syncope, coronary artery disease, sinus arrhythmia, or dyspnea, is related to service or any incident of service or was present during service.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

